Citation Nr: 1757257	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.   13-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) greater than 70 percent from January 14, 2011.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney   

WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Based upon a January 14, 2011 claim, a January 2012 rating decision granted service connection for PTSD assigning a 50 percent disability rating.  In January 2017, the RO increased the evaluation of PTSD to 70 percent disabling effective January 14, 2011 and granted entitlement to individual unemployability effective January 14, 2011.

In September 2016, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record. 

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference at the RO.  A transcript of the hearing is of record. Although entitlement to a total disability rating for individual unemployability due to service-connected disabilities prior to January 14, 2011 was noted to be an issue on appeal within the course of that hearing, further review shows that it is not.   During the course of the appeal, a TDIU was granted in a January 2017 rating decision, effective from January 14, 2011, the date of the Veteran's initial claim for service connection for PTSD.  The Veteran did not thereafter disagree with the effective date of that award, and indeed, there is no legal basis upon which to assign an earlier effective date.

In July 2017, the Veteran's attorney indicated that they may waive out of the PTSD claim and would do so by a written request.  Since the July 2017 Board hearing a written request has not been submitted therefore the claim is before the Board for adjudication.  Because higher evaluations are available for the service-connected disability of PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In October 2017, the Veteran submitted additional evidence with a waiver of RO initial consideration. 

The issues of entitlement to service connection for a right knee, left knee, and IHD disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From January 14, 2011, the preponderance of the evidence shows that the symptoms of the Veteran's service-connected PTSD did not result in a total occupational and social impairment with persistent delusions or hallucination; grossly inappropriate behavior; persistent danger of hurting self or other; or disorientation to time or place as contemplated by 100 percent disability rating criteria. 


CONCLUSION OF LAW

From January 14, 2011, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107(West2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016). 

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Rating For PTSD

Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 a 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.
Factual Background

In May 2011, the Veteran was afforded a VA PTSD examination.  The examiner indicated that the Veteran's symptoms did not cause a total occupational and social impairment.  The Veteran denied having any hallucinations, delusions, homicidal thoughts, or suicidal thoughts.  The examiner indicated that the he had mildly impaired memory loss.  The examiner noted that the Veteran did not have any inappropriate behaviors.  The Veteran was oriented to person, time, and place.  The examiner indicated that there were no problems with activities of daily living.   

In May 2013, the Veteran submitted a PTSD disability questionnaire from his private physician.  She indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks that occur weekly or less, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, impairment of short and long memory loss, impaired judgement, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control, such as unprovoked irritability with periods of violence.  She opined that the Veteran's PTSD symptoms caused an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood. 

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 70 percent at any point during the period on appeal (i.e., from January 14, 2011).  See 38 C.F.R. § 4.130, DC 9411.  The evidence of record during that time shows that the Veteran exhibited an occupational and social impairment, with deficiencies in most areas, such as work and social areas due to symptoms such as: depressed mood, anxiety, panic attacks that occur weekly or less, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, impairment of short and long memory loss, impaired judgement, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The evidence during this time period does not indicate that his PTSD more closely approximated the criteria for a 100 percent rating.  The evidence fails to show that the Veteran's PTSD symptoms resulted in a total occupational and social impairment.  The May 2011 VA examiner and May 2013 examiner did not indicate that the Veteran has any hallucinations, delusions, suicidal thoughts, or homicidal thoughts.  The evidence fails to show any impairment in his thought processes, concentration, judgment, or his communication.  There is no indication that the Veteran was not alert and oriented to time, place, person, and situation.  The record does not reflect the Veteran displayed any inappropriate behavior or was a danger to himself or others. The May 2013 does indicate that the Veteran has short and long-term memory loss; however, there is no indication that it was for the names or close relatives, his own name, or his occupation.  The greater weight of the evidence indicates that the Veteran's PTSD more closely approximates the criteria for a 70 percent disabled rating. 

In summary, from January 14, 2011, the competent, lay and medical evidence reflects the Veteran's PTSD manifested by depressed mood, anxiety, panic attacks that occur weekly or less, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, impairment of short and long memory loss, impaired judgement, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control, such as unprovoked irritability with periods of violence, which caused an occupation and social impairment with deficiencies in most areas, such as work and social areas.  Thus, the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (2016).


ORDER
Entitlement to an increased disability rating for service-connected PTSD greater than 70 percent from January 14, 2011 is denied.  


REMAND

The Board finds that additional development is necessary prior to appellate review of the service connection issues on appeal.

Right and Left Knee disability

The Veteran contends that he is entitled to service connection for a right and left knee disability resulting from aggravation while in service.  The Veteran's service treatment records indicated that in April 1966 he was under care for injury to his right knee with Dr. CA before entering service.  On the Veteran's April 1966 pre-induction examination the examiner noted that the Veteran had pain in bilateral knees and X-ray of both knees showed bilateral bipartate patella.  The Veteran indicated that he had swollen and painful joints.  In July 2017, the Veteran testified that he had trouble with his knees while in high school and that he had both knees drained.  He reported that while in Vietnam, the jumping and climbing on trucks continued to aggravate his condition.  Additionally, he testified that the trucks he drove while in Vietnam had stiff clutches and driving them continued to aggravate his knee and made his condition worse.  The Veteran testified that after service he continued to have problems with both of his knees. 

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran noted painful and swollen joints on a pre-induction examination.  Furthermore, the examiner on the pre-induction examination reported that the Veteran had pain in bilateral knees and X-ray of both knees showed bilateral bipartate patella.  Therefore, the Veteran's right and left knee condition was noted upon entry.  Moreover, the Veteran testified that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Thus, the Board concedes a worsening while in service, and the relevant question that remains is whether there is clear and unmistakable evidence that the Veteran's preexisting bilateral knee disability was not permanently worsened in service beyond the natural progress of the disability.

In December 2014, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with osteoarthritis in his right knee and osteoarthritis and left patellar or quadriceps tendon rupture in his left knee.  The examiner opined that the Veteran's bilateral knee condition was less likely than not incurred or caused by events in his active service.  The examiner further noted that the current exam and X-ray studies support arthritic changes which was consistent with age related changes and the evidence of record documented that the Veteran suffered a left patella tendon rupture in August 1997, years after he was discharged from the military.  The examiner further noted that the Veteran did not have any evidence of arthritis in his knees while in service.  However, there was no opinion provided regarding aggravation.  Therefore, on remand the RO should obtain a VA opinion that addresses whether there is clear and unmistakable evidence that the Veteran's right and left knee disability did not increase in service (was not aggravated), OR that any increase in disability was due to the natural progression of the condition.

Ischemic Heart Disease (IHD)

In April 2012, the Veteran was afforded a VA examination for ischemic heart.  The examiner noted that the Veteran had a pacemaker initially placed nine years ago and replaced January 2012.  She indicated that this was placed because of paroxysmal AV heart block noted to be secondary to sarcoidosis.  She indicated that University of Michigan cardiac note from March 05, 2005 stated that the Veteran had a history of sarcoidosis complicated by paroxysmal AV block and a statue post dual-chamber.  She further commented that the Veteran had a cath in the 80's that was normal and he had a negative stress test in 2003.  The examiner reported that the Veteran's decreased mets were due to his pulmonary sarcoidosis.  She noted that there were numerous medical records from University of Michigan and the VA and none of them stated a diagnosis of IHD.  In July 2017, the Veteran testified that he was diagnosed with congestive heart failure and was prescribed Diuretic for his condition.  The Veteran testified that he would provide a new medical opinion from his new cardiologist.  The Board notes that the Veteran has not submitted any evidence relating to his diagnosed congestive heart failure.  Therefore, while on remand the RO should contact the Veteran for any updated treatment records retaining to his heart condition.  Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not cooperate in the development of his claim, it may result in adverse action.  See 38 C.F.R. § 3.158 (2016) ("where evidence requested is not furnished within 1 year after the date of request, the claim will be considered abandoned."); see also Wood at 193 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed heart, right, and left knee condition.

2.  Contact the Veteran to identify any additional medical providers who treated him for his heart condition (the Veteran testified in July 2017, that he is diagnosed with congestive heart failure).  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records, which are not already in the claims folder.

3.  If, and only if, the Veteran provides the information sought above, the RO should schedule the Veteran for a VA heart examination.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examiner is asked to respond to the following inquiries:

(a) Identify all currently diagnosed heart conditions.

(b)  Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's
heart condition is etiologically related to service.

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran. 

4.  Schedule the Veteran for a VA right and left knee examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms as credible.  The examiner should provide the following information:

a)  Diagnose all right and left knee disabilities found.

b)  The examiner should indicate whether there is clear and unmistakable evidence that the right and left knee condition that pre-existed service did not increase in severity during service.

(c)  If there is an increase in severity, the examiner should indicate whether there is clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease.

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to a particular question.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case, which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


